DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the boxes are shown without descriptions.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device for monitoring an activity” a device for evaluating a driver activity intensity” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections 35 USC 101
	Claims 1-6, 9-15 and 18-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, 10 and 19 are directed toward methods, systems and apparatuses.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.

Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 10 and 18-19 are directed toward the abstract idea of monitoring the activity of a driver, which comprises a mental process
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites that the device evaluates the driver activity intensity with regards to an urgency of a respective vehicle reaction, there are no positively claimed limitations regarding the vehicle system.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Unlike claims 2 , 11 there is no claimed structure with regards the monitoring of the driving activity.  Rather, as mentioned above, the claims merely recite the collection of data of a driver intensity and the performance of a driver intervention which is a mental processes and can be performed by a human.

an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1, 10 and 18-19 are implemented on a computer and there are no further limitations or structural elements, e.g. the engine or sensors that go beyond the computer, it can clearly be seen that the abstract idea of monitoring the activity of a driver is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. 
Thus, since claims 1, 10 and 18-19 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 3-9,12-17 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 3-9,12-17 are also rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-13, 16-19 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Sun(US 9,308,914)
As to claim 1 Sun discloses an apparatus for monitoring an activity of a driver of a vehicle, comprising: 
a device for monitoring an activity of a driver at an actuator and for detecting the activity of the driver at the actuator, the detected activity at the actuator influencing a vehicle motion(Column 3 lines 28-46 “The driver override module 28 receives operation data from the driver operation sensors 16 to detect an override performed by the driver. Examples of an operation performed by the driver which indicates the override include depression of an acceleration pedal, depression of a brake pedal, and rotation of a steering wheel.”); and 
a device for evaluating a driver activity intensity(Column 3 lines 28-46 “The acceleration pedal sensor and the brake pedal sensor may be position sensors installed in pedal modules to measure how much the driver accelerates or decelerates the vehicle. The steering wheel sensor may be a steering torque sensor installed in a steering wheel module to measure how much the driver steers the vehicle. The driver override module 28 has a degree threshold and a torque threshold to determine whether the driver is performing the override of the driver assistance features. For example, the degree of depression or the torque of steering exceeds the threshold value, the driver override module 28 sends a signal to deactivate or override the driver assistance features.”), wherein: 
the device for evaluating evaluates the intensity of the respective driver activity with regard to an urgency of a respective vehicle reaction is evaluated(Column 3 lines 28-46 “For example, the degree of depression or the torque of steering exceeds the threshold value, the driver override module 28 sends a signal to deactivate or override the driver assistance features.”), 
the intensity of the respective driver activity is outputted as an intensity of a driver intervention(Column 3 lines 28-46 “For example, the degree of depression or the torque of steering exceeds the threshold value, the driver override module 28 sends a signal to deactivate or override the driver assistance features.”),, 
at least one of different system reactions is selected depending on the intensity of the driver intervention(Column 5 lines 51-59 “While the driver assistance feature is activated, the driver assistance features may be cancelled or overridden depending on the driver's operation detected by the driver operation sensors 16. When the depression degree of the acceleration/brake pedals or the operation torque of the steering wheel exceeds a predefined threshold, the driver override module 28 determines that the driver is actively operating the vehicle. Then, the driver takes over the vehicle control from the driver assistance features.”), and 
the selected system reaction is executed (Column 5 lines 51-59 “While the driver assistance feature is activated, the driver assistance features may be cancelled or overridden depending on the driver's operation detected by the driver operation sensors 16. When the depression degree of the acceleration/brake pedals or the operation torque of the steering wheel exceeds a predefined threshold, the driver override module 28 determines that the driver is actively operating the vehicle. Then, the driver takes over the vehicle control from the driver assistance features.”). 
As to 2 Sun discloses an apparatus wherein the device for monitoring the activity of the driver includes one of: 
a steering wheel angle sensor; a brake pedal force sensor; a brake pedal travel sensor; an accelerator pedal force sensor; an accelerator pedal travel sensor; an occupant activity camera; a switch-on/shutdown element; a capacitive steering wheel sensor; a steering wheel torque sensor; and a combination thereof(Column 3 lines 28-46). 
As to claim 3 Sun discloses an apparatus wherein the system reaction is one of: an immediate shutdown; a driver interaction; a standard shutdown; and a combination thereof(Column 3 lines 28-46).
As to claim 4 Sun discloses an apparatus wherein the immediate shutdown is a prompt shutdown of a current assistance system command, and wherein control of respective actuators is transferred to control of the driver(Column 3 lines 28-46) 
As to claim 5 Sun discloses an apparatus wherein the immediate shutdown triggers one of a standard shutdown and an immediate shutdown at other actuators that are not affected by the immediate shutdown(Column 5 lines 51-59). 
(Column 3 lines 28-46). 
As to claim 9 Sun discloses an apparatus wherein the intensity of the driver intervention is dependent on one of: a driver actuation amplitude; a driver actuation speed; a driver actuation torque; driver actuation acceleration; an actuation of a driver operating element; and a combination thereof(Column 3 lines 28-46). 
As to claim 10 the claim is interpreted and rejected as in claim 1.
As to claim 11 the claim is interpreted and rejected as in claim 2
As to claim 12 the claim is interpreted and rejected as in claim 3.
As to claim 13 Sun discloses a method wherein the respective system reaction is triggered by a comparison of the intensity of the driver intervention with stored threshold values (Column 5 lines 51-59). 
As to claim 16 Sun discloses a method wherein when the intensity of the driver intervention is within a highest range, an immediate shutdown is triggered and the driver intervention is delivered to the respective actuator and is promptly executed by the respective actuator, and the other actuators are shut down using one of a respective standard shutdown and a respective immediate shutdown (Column 3 lines 28-46). 
As to claim 17 Sun discloses method wherein when the intensity of the driver intervention is one of above a highest range and below a lowest range, the method is cycled through again from the beginning without triggering a system reaction(Column 5 lines 62- Column 6 lines 1-19). 
As to claim 18 the claim is interpreted and rejected as in claim 1.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun(US 9,308,914) in view of Braunagel (US 2018/0370542)
As to claim 6 Sun does not explicitly disclose an apparatus wherein the standard shutdown is a delayed shutdown of an all assistance system command, and wherein control of all actuators is transferred to control of the driver.
Braunagel teaches of changing a threshold for deactivating the driver assistance features based on a responsiveness of a driver (Abstract).  It would have been obvious to one of ordinary skill to modify Sun to include the teachings of a delayed shutdown for the purpose of providing manual control to the driver of the vehicle. 
 (Paragraph 17). 
As to claim 14 Braunagel teaches discloses a method wherein when the intensity of the driver intervention is within a lowest range, the driver interaction is triggered, a motion regulator of the respective actuator being adapted to the driver intervention, and the driver intervention being delivered to the respective actuator and being executed by the respective actuator (Paragraph 17). It would have been obvious to one of ordinary skill to modify Sun to include the teachings of a delayed shutdown for the purpose of providing manual control to the driver of the vehicle.
As to claim 15 Braunagel teaches a method wherein when the intensity of the driver intervention is within a middle range, a respective standard shutdown is triggered for all actuators, and the driver intervention is delivered to the respective actuator and is executed by the respective actuator (Paragraph 21). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
3/26/2021